                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

   JOHN DOE,                                         )
                                                     )
                                                     )               3:20-CV-00315-DCLC
                  Plaintiff,                         )
                                                     )
          vs.                                        )
                                                     )
   LINCOLN MEMORIAL UNIVERSITY,                      )
                                                     )
                  Defendant                          )




                                               ORDER

         Counsel for Plaintiff and counsel for Defendant informed the Court on August 19, 2020

  that the parties have reached a settlement agreement. It is therefore ORDERED that the parties

  shall file a Stipulation of Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) on

  or before September 18, 2020. If additional time is needed, the parties shall notify the Court. If

  the parties do not file a Stipulation of Dismissal or notify the Court that additional time is needed

  by the specified date, the Court will dismiss this case based on counsel’s notice.

         Accordingly, the hearing on Plaintiff’s Motion for Preliminary Injunction [Doc. 3]

  currently set for August 20, 2020 is CANCELED.

         SO ORDERED:




                                                s/ Clifton L. Corker
                                                United States District Judge




Case 3:20-cv-00315-DCLC-DCP Document 21 Filed 08/19/20 Page 1 of 1 PageID #: 287
